SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. ) Filed by the Registrant /X/ Filed by a party other than the Registrant / / Check the appropriate box: / / Preliminary Proxy Statement / / Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) / / Definitive Proxy Statement / / Definitive Additional Materials /X/ Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 PUTNAM HIGH YIELD TRUST PUTNAM MANAGED HIGH YIELD TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) MEMORANDUM cont. Payment of Filing Fee (Check the appropriate box): / X / No fee required / / Fee computed on table below per Exchange Act Rule 14a 6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: / / Fee paid previously with preliminary materials. / / Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: FOR INTERNAL USE ONLY Q&A on proposed merger of Putnam funds The Trustees of the Putnam funds have proposed merging Putnam Managed High Yield Trust, a closed-end fund, into Putnam High Yield Trust, an open-end fund. This Q&A provides information for advisors and investors about the proposed merger. General answer for shareholder requests for additional information: Shareholders of Putnam Managed High Yield Trust will be receiving proxy materials, which contain more information about the merger, in July. Details of the merger arent available yet, but will be included in that document. The completion of the merger is subject to significant conditions, including SEC review and shareholder approval, so it is possible that the merger will not be completed. If you have additional questions after receiving the prospectus/proxy statement, please feel free to call us back at 1-800-225-1581. What should I say if I get a call from the press? Please direct any calls from the press to Nancy Fisher in Public Relations, x11608. Public Relations will handle all communications with the news media. Why are the Trustees of the Putnam Funds consolidating these funds? Putnam Managed High Yield Trust has an objective and strategy substantially similar to that of Putnam High Yield Trust, as well as the same management team. Both funds are managed by the Core Fixed Income High Yield Team, with Paul Scanlon serving as the Portfolio Leader and Norman Boucher and Robert Salvin as Portfolio Members. After the merger, shareholders of Putnam Managed High Yield Trust are expected to benefit from the potentially lower expense ratio made possible by the larger asset base of the combined fund. Was the merging of funds prompted by sub-par performance? No. The primary reason that the proposed merger is being undertaken is to combine similar funds into a single open-end fund.
